—In an action to permanently enjoin the defendants from using the subject premises for the storage and/or parking of motor vehicles, the defendants appeal from a judgment of the Supreme Court, Nassau County (Roberto, J.), entered February 22, 1989, which, after a nonjury trial, inter alia, enjoined them from using the subject premises for the storage and/or parking of motor vehicles.
Ordered that the judgment is affirmed, with costs.
*759We conclude that the Supreme Court properly enjoined the defendants, a car dealership and its owner, from using the subject premises for the parking and/or storage of motor vehicles intended for sale or lease inasmuch as this use violated the Village of Mineóla Zoning Code chapter 60. Under Village of Mineóla Zoning Code chapter 60 this prior legal nonconforming business use of the premises was extinguished when the warehouse erected on the premises was destroyed by a fire and the premises thereafter could be used only in conformity with its 1986 residential classification (see, Village of Mineóla Zoning Code §§ 60-16, 60-31). In any event, the defendants failed to secure the proper permits for parking or storing vehicles (see, Village of Mineóla Zoning Code §§ 60-51, 60-68).
We further conclude that contrary to the defendants’ contention, this action was not barred under the doctrine of res judicata by a 1955 judgment of the Supreme Court, Nassau County, which declared the residential classification of the defendants’ property under the previous zoning code to be unconstitutional. The defendants failed to establish any of the facts and circumstances surrounding the prior judgment and, in any event, the Village of Mineóla had since enacted a new comprehensive zoning plan (see, Matter of Town of Bedford v Village of Mount Kisco, 33 NY2d 178; Kravetz v Plenge, 84 AD2d 422; Blumberg v City of Yonkers, 41 AD2d 300). Mangano, P. J., Thompson, Bracken and Balletta, JJ., concur.